      Case 2:14-cv-02530-SPL Document 116 Filed 10/14/20 Page 1 of 7




 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8                                              )    No. CV-14-02530-PHX-SPL
      Lydia Bultemeyer,
 9                                              )
                                                )
                         Plaintiff,             )    ORDER
10                                              )
      vs.
11                                              )
                                                )
      CenutryLink, Inc.,                        )
12                                              )
13                       Defendant.             )
                                                )
14                                              )

15          Before the Court is Plaintiff Lydia Bultemeyer’s Motion for Partial Summary
16   Judgment (Doc. 109), and Defendant CenturyLink’s Cross-Motion for Partial Summary
17   Judgment. (Doc. 111) The Motions have been fully briefed and are ready for
18   consideration.1
19          I.       BACKGROUND2
20          Defendant is a national telecommunications provider whose services are available
21   in Maricopa County. (Doc. 2 at 3) Plaintiff is an individual residing in the City of Phoenix.
22   (Doc. 1 at 3) On April 6, 2014, Plaintiff accessed Defendant’s website and began an online
23   order for residential internet services. (Doc. 110 at 3) Plaintiff proceeded most of the way
24   through the five-step process, going as far as to enter her personal information, agreeing to
25
26          1
             Because it would not assist in resolution of the instant issues, the Court finds the
27   pending motion is suitable for decision without oral argument. See Fed. R. Civ. P. 78(b);
     Partridge v. Reich, 141 F.3d 920, 926 (9th Cir. 1998).
28          2
                The following facts are undisputed unless otherwise noted.
      Case 2:14-cv-02530-SPL Document 116 Filed 10/14/20 Page 2 of 7




 1   Defendant’s terms and conditions, and proceeding to the final “Checkout” stage. (Doc. 1
 2   at 4) It was then that she abandoned her order, without entering her payment information.
 3   (Doc. 1 at 4) Defendant ran a consumer report on Plaintiff between Step 4 (where she
 4   entered her personal information), and Step 5 (Checkout). (Doc. 110 at 2) Plaintiff filed a
 5   complaint on November 14, 2014, on behalf of herself and all others similarly situated,
 6   alleging one violation of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. §§ 1681 et
 7   seq. (Doc. 1) Plaintiff claims Defendant accessed her information without a permissible
 8   business purpose, which is prohibited under 15 U.S.C. § 1681b(f). (Doc. 1 at 5) Defendant
 9   later filed a Motion to Dismiss pursuant to Federal Rule of Civil Procedure (“Rule”)
10   12(b)(6), which the Court denied on September 18, 2015. (Docs. 12, 29) In its September
11   18, 2015 Order, the Court instructed the parties to conduct expedited discovery and submit
12   bifurcated summary judgment pleadings. (Doc. 29 at 4–5) The parties were instructed to
13   address two issues: 1) whether Plaintiff “initiated” a business transaction; and (2) whether
14   Defendant had a legitimate business purpose to run Plaintiff’s consumer report. (Doc. 29
15   at 4) The Court also invited the parties to consider Bickley v. Dish Network, LLC, 751 F.3d
16   724 (6th Cir. 2014). (Doc. 29 at 5)
17          The parties initially moved for summary judgment in June of 2016. The Court
18   granted summary judgment to Defendant due to lack of Article III standing, which Plaintiff
19   appealed. (Docs. 85, 96) The Court of Appeals for the Ninth Circuit reversed and remanded
20   this Court’s grant of summary judgment. (Doc. 98) The Court ordered a rebriefing on
21   March 3, 2020. (Doc. 106)
22          Plaintiff again moves for partial summary judgment on the issue of whether
23   Defendant had a permissible business purpose under 15 U.S.C § 1681b(a). (Doc. 109)
24   Defendant moves for partial summary judgment on the same issue. (Doc. 111)
25          II.    LEGAL STANDARDS
26                 A. Motions for Summary Judgment
27          A court must grant summary judgment “if the movant shows that there is no genuine
28   dispute as to any material fact and the movant is entitled to judgment as a matter of law.”


                                                  2
      Case 2:14-cv-02530-SPL Document 116 Filed 10/14/20 Page 3 of 7




 1   Rule 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). Material facts
 2   are those facts “that might affect the outcome of the suit under the governing law.”
 3   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A genuine dispute of material
 4   fact arises if “the evidence is such that a reasonable jury could return a verdict for the
 5   nonmoving party.” Id. In other words, where different inferences can be drawn, summary
 6   judgment is inappropriate. Boulder Oro Valley LLC v. Home Depot USA Inc., No. CV-17-
 7   00453-TUC-DCB, 2019 WL 2106419, at *1 (D. Ariz. Mar. 26, 2019) (quoting Sankovich
 8   v. Life Ins. Co. of North Am., 638 F.2d 136, 140 (9th Cir. 1981)).
 9          The party moving for summary judgment bears the initial burden of informing the
10   court of the basis for its motion and identifying those portions of the record, together with
11   affidavits, which it believes demonstrate the absence of a genuine issue of material fact.
12   Celotex, 477 U.S. at 323. If the movant is able to do so, the burden then shifts to the non-
13   movant who “must do more than simply show that there is some metaphysical doubt as to
14   the material facts,” and, instead, must “come forward with ‘specific facts showing that
15   there is a genuine issue for trial.’” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475
16   U.S. 574, 586-87 (1986). When considering a motion for summary judgment, a court must
17   view the factual record and draw all reasonable inferences in a light most favorably to the
18   nonmoving party. Leisek v. Brightwood Corp., 278 F.3d 895, 898 (9th Cir. 2002). “In
19   reviewing cross-motions for summary judgment, each motion must be considered on its
20   own merits.” Acosta v. City Nat’l Corp., 922 F.3d 880, 885 (9th Cir. 2019) (internal
21   quotations omitted). When parties file cross-motions for summary judgment, the court must
22   review each motion separately, giving the nonmoving party for each motion the benefit of
23   all reasonable inferences. Eat Right Foods Ltd. v. Whole Foods Mkt, Inc., 880 F.3d 1109,
24   1118 (9th Cir. 2018).
25                 B. Statutory Background
26          FCRA prohibits a person (or company) from using or obtaining consumer reports
27   without a permissible purpose. 15 U.S.C. § 1681b(f). Permissible purposes include when
28   the consumer to whom the report relates gave written instruction, and when it is used for


                                                  3
      Case 2:14-cv-02530-SPL Document 116 Filed 10/14/20 Page 4 of 7




 1   “legitimate business need[s]” in connection with a business transaction “initiated by the
 2   customer.” 15 U.S.C. §§ 1681b(a)(2),(F)(i).
 3          III.      DISCUSSION
 4          The parties move for partial summary judgment on some of the same issues, mainly
 5   whether Defendant had a permissible purpose under FCRA. Whether Defendant had a
 6   permissible purpose turns on whether Plaintiff “initiated” a “business transaction,” thus,
 7   both issues the Court requested were briefed. Plaintiff also included an argument about
 8   written consent, which Defendant failed to address. The Court now considers each motion
 9   on its merits.
10          A. Whether Defendant had a permissible purpose under FCRA
11          Defendant asserts that it needed Plaintiff’s data to verify her identity and prevent
12   identity theft, which it contends is a “legitimate business need.” (Doc. 111 at 9) Defendant
13   cites Bickley for support. 751 F.3d at 731 (“[Service providers] have a legitimate interest
14   in confirming that prospective consumers are who they claim to be and are eligible for
15   services.”). Plaintiff contends that Defendant did not use her information after it obtained
16   a consumer report, and that it should have waited until after the purchase was initiated to
17   pull her information. (Doc. 113 at 4–5) The determination of whether there was a legitimate
18   business purpose turns on whether Plaintiff provided written instruction or initiated a
19   business transaction. See infra III.B and C for the Court’s analysis.
20          B. Whether Plaintiff gave written permission to Defendant to pull her
21              consumer report
22          Plaintiff asserts that she did not give Defendant written permission under 15 U.S.C.
23   § 1681b(a)(2) to obtain or use her consumer report. (Doc. 109 at 10) Plaintiff has alleged
24   that she checked a box that confirmed she was aware that a credit check would be required
25   to complete an online order. (Doc. 110 at ¶11) She argues this is not written consent for
26   purposes of FCRA. (Doc. 109 at 10) Defendant did not address this argument in its
27   opposition brief. Regardless, lack of written permission alone is insufficient to show a
28   FCRA violation. See Traveler v. Glenn Jones Ford Lincoln Mercury 1987, No. CV-05-


                                                   4
      Case 2:14-cv-02530-SPL Document 116 Filed 10/14/20 Page 5 of 7




 1   0817-PHX-SRB, 2006 WL 173687, at *3 (D. Ariz. Jan. 24, 2006). Accordingly, the Court
 2   will focus its analysis on 15 U.S.C. § 1681b(a)(3)(A).
 3          C. Whether Plaintiff initiated a business transaction
 4          Plaintiff’s position is that she did not initiate a business transaction because at the
 5   time her consumer report was pulled, she was “comparison shopping.” (Doc. 109 at 2, 13–
 6   14) Plaintiff argues that this situation distinguishes her case from Bickley. In Bickley, the
 7   customer was an identity thief making an order from over the phone, using the plaintiff’s
 8   personal information. 751 F.3d at 726. The phone representative ran a consumer report
 9   based on the information provided. Id. Plaintiff argues that a telephone customer or an in-
10   store customer would expect their information to be used by the provider, but that an online
11   customer would not, because the online customer is just “shopping” for prices. (Doc. 109
12   at 13–14) Plaintiff argues price comparisons are not business transactions for the purposes
13   of FCRA, because according to Federal Trade Commission guidance, “the customer must
14   clearly understand that he or she is initiating the purchase.” (Doc. 109 at 12) Under this
15   definition, Plaintiff argues that “initiation” would not occur she clicked on the submit
16   button at the final stage of the order process. (Doc. 109 at 12)
17          Defendant’s position is that, in starting an online order, Plaintiff initiated a business
18   transaction. (Doc. 111 at 13) Defendant argues that “initiated” should be interpreted using
19   “dictionary definitions” and Ninth Circuit interpretations of “commence” as used in a
20   different federal statute. (Doc. 111 at 12) The Oxford English Dictionary defines initiate
21   as “begun, commenced, introduced.” The Ninth Circuit defined “commence” as “to initiate
22   by performing the first act. To institute or start.” Smith v. Confederated Tribes of Warm
23   Springs Reservation of Oregon, 783 F.2d 1409, 1412 (9th Cir. 1986).
24          The issue is not only whether Plaintiff initiated the transaction; it is also whether
25   Defendant knew or should have known that Plaintiff did not intend to initiate the
26   transaction. See Rand v. Citibank, N.A., No. 14-CV-04772 NC, 2015 WL 510967, at *3
27   (N.D. Cal. Feb. 6, 2015) (the plaintiff was a longtime customer of the defendant and the
28   defendant knew or should have known a new application was fraudulent before pulling a


                                                    5
       Case 2:14-cv-02530-SPL Document 116 Filed 10/14/20 Page 6 of 7




 1   consumer report).
 2          This Court has stated that when a consumer is “comparison shopping” there is no
 3   permissible purpose under 15 U.S.C. § 1681b(a)(3)(A) and written permission from the
 4   consumer is needed. Traveler, 2006 WL 173687, at *4 (defendant car dealership pulled
 5   plaintiff’s credit report after plaintiff inquired as to pricing and lending options). In 2015,
 6   the Northern District of California addressed issues extremely similar to those in the instant
 7   case. In Heaton v. Social Finance, Inc., one plaintiff followed an online multistep process
 8   to potentially obtain student loan refinancing or a personal loan. No. 14-CV-05191-TEH,
 9   2015 WL 6744525, at *2 (N.D. Cal. Nov. 4, 2015). The layout of the terms and conditions
10   and the loan products on the website were very similar to the website display here. Id. In
11   one of the steps, the plaintiff clicked “agree” to the defendant’s credit disclosure, signifying
12   his agreement to a soft credit pull. Id. Before the plaintiff finalized the transaction, but after
13   he had “requested” a loan, the company performed a hard pull on his credit report. Id. The
14   plaintiff in that case cited the same Federal Trade Commission letter as Plaintiff and argued
15   that his actions on the website constituted comparison shopping behavior. Id. at *4. The
16   court found it persuasive but not binding. Id. The defendant argued that by agreeing to the
17   terms and conditions and progressing to a certain point in the loan application, plaintiff had
18   initiated a transaction. Id. Ultimately the court concluded that material issues of fact existed
19   as to whether a permissible purpose for conducting a hard credit inquiry existed. Id. at *5.
20          IV.     CONCLUSION
21          In reviewing the record, motions, and responsive briefings, the Court has found
22   there to be issues of material fact as to whether a permissible purpose under 15 U.S.C. §
23   1681b(a) exists.
24   ///
25   ///
26   ///
27   ///
28   ///


                                                     6
      Case 2:14-cv-02530-SPL Document 116 Filed 10/14/20 Page 7 of 7




 1         Accordingly,
 2         IT IS ORDERED that Plaintiff’s Motion for Partial Summary Judgment and
 3   Defendant’s Cross-Motion for Partial Summary Judgment are denied.
 4         Dated this 14th day of October, 2020.
 5
 6
                                                   Honorable Steven P. Logan
 7                                                 United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               7
